Order entered January 3, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00847-CR

                           WESLEY MON MATHEWS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-45865-S

                                            ORDER
       Before the Court is appellant’s January 2, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before February

5, 2020. Appellant is cautioned that further extensions are disfavored.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE